Citation Nr: 0410682	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to December 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision issued by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's service connection claim is remanded to the RO via 
the Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

This matter was certified to the Board in February 2004.  In 
correspondence received in March 2004, the veteran communicated 
his desire that his request for a hearing at the central office in 
Washington, D.C., be changed to a request for a hearing at the RO 
before a Veterans Law Judge via videoconference.  As the hearing 
request was received within 90 days of the certification of the 
veteran's appeal, and within 60 days of the notice of the 
previously scheduled hearing, his request is timely and a remand 
is in order so that the requested hearing can be scheduled.  See 
38 C.F.R. §§ 20.702, 20.704, 20.1304 (2003).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a videoconference hearing at the earliest 
opportunity, and notify him and his representative of the date, 
time, and location of the hearing.  If, for whatever reason, he 
decides that he no longer wants a videoconference hearing, then 
this should be documented in the record.  Also, if he fails to 
report for the scheduled hearing without good cause, this also 
should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





